     1

     2

     3

 4

 5

 6

 7

 S                                       UNITED STATES DISTRICT COURT

 9                                     CENTRAL DISTRICT OF CALIFORNIA
10

I1        UNITED STATES OF AMERICA,

12                                         Plaintiff,

13                             ` v.                            ORDER OF DETENTION AFTER HEARING
                                                                  (18 U.S.C. § 3142(1))
14                                                         j
15                                         Defendant.
16

17                                                             I.
18             A. (~On motion ofthe Government involving an alleged

19                1. ()crime of violence;

20                Z. ()offense with maximum sentence oflife imprisonment or death;

21                3. (~arcotics or controlled substance offense with maximum sentence often or more

22                       years (21 U.S.C. §§ 801,/951, et. eus      ,/955a);

23                4. ()felony -defendant convicted oftwo or more prior offenses described above;

24                5. ()any felony that is not otherwise a crime of violence that involves a minor victim, or

25                       possession or use ofa firearm or destructive device or any other dangerous weapon,

26                       or a failure to register under 18 U.S.0 § 2250.

27             B.() On motion()(by the Government)/()(by the Court sua sponte involving)

28       ///

                                      ORDER OI'DETENTION AFTER HEARING(18 U.S.C. §3142(1))

         CR-94(06/07)                                                                               Page 1 of 3
     1               1. ()serious risk defendant will flee;
     2.             2.() serious risk defendant will
     3                   a.() obstruct or attempt to obstruct justice;
  4                      b.() threaten, injure, or intimidate a prospective witness or juror or attempt to do so.
  s
                                ✓~
  6            The Court find no condition or combination ofconditions will reasonably assure:
  7            A. (appearance of defendant as required; and/or
  8            B.        safety of any person or the community.
  9                                                          III.
 10            The Court has considered:
 11            A. ~ the nature and circumstances ofthe offense, including whether the offense is a crime of
12                  violence, a Federal crime ofterrorism,or involves a minor victim or a controlled substance,
13                  firearm, explosive, or destructive device;
14            B.( the weight of evidence against the defendant;
15            C. ('fthe history and characteristics ofthe defendant;
16            D. (~he nature and seriousness ofthe danger to any person or to the community.
17                                                          IV.
18            The Court concludes:
19            A. (Defendant poses a risk to the safety of other persons or the community because:
ao
21
22
23
24
25
26 ///
27 ///
28 ///

                                     ORDER OF DETENTION AFTER HEARING(l8 U.S.C. §3142(i))

         CR-94(06/07).                                                                                 Page 2 of3
      1         B. (story and characteristics indicate a serious risk that defendant will flee because;
     2                                   7ilk ~v ~r'~f~~~ ~ l7flj,~%~~

     3
     4
     5
     6

     7
     8          C.() A serious risk exists that defendant will:
     9                  1.() obstruct or attempt to obstruct justice;
 10                     2.() threaten, injure or intimidate awitness/juror, because:
 11
 12
 13
 14

 15

16 ~

17            D. (~efendant has not rebutted by sufficient evidence to the contrary the presumption
18                   provided in 18 U.S.C. § 3142(e).
                                 f~~,~rJ~itj~~
                              ~,,,,
19            IT IS ORDEREI~iat defendant be detained prior to trial.
20            IT IS FURTHER ORDERED that defendant be confined as far as practicable in a corrections
21        facility separate from persons awaiting or serving sentences or person held pending appeal.
22            IT IS FURTHER ORDERED that defendant be afforded reasonable opportunity for private
23        consultation with his counsel.
24
25
26        ~      ~                                  ~i~
                                                          %~~~i~
                                                                         t                t
27
28

                                    ORDER OF DETENTION AFTER HEARING(l8 U.S.C.§3]42(1))

         CR-94(06/07)                                                                              Page 3 of3 ~
